By the Court:
The hardship that must attend the admission of the bond, would in reason be alone sufficient to determine us to reject it. An insolvent debtor could never get forward in the world, if his old bonds, and other negotiable papers, were thus capable of being put in force against him. A debt of £. 50 might be bought for 50s. and the debtor, after his discharge, be liable, by such negotiations, to be defeated in every action, and baffled in every contract.
But the law is clear, that the assignment being after the Insolvency, the Defendant can be in no better condition than the assignor, who could only come in for a dividend.*
The evidence was overruled, and Levy tendered a bill of exceptions. †

 See 2. Stra. 1234.


 The case is now depending on a writ of error in the Supreme Court.